Citation Nr: 1110559	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  98-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for generalized joint and muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to service connection for stomach pains, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5. Entitlement to service connection for back pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6. Entitlement to service connection for neurological problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7. Entitlement to service connection for blackouts, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8. Entitlement to service connection for respiratory problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

9. Entitlement to an initial compensable evaluation for residuals of a nasal fracture, prior to June 22, 2009.

10. Entitlement to an initial staged evaluation in excess of 10 percent for residuals of a nasal fracture, from June 22, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1989 to May 1990 and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

These matters were previously before the Board in June 2003, October 2005 and June 2009, and remanded for additional development.  An October 2010 rating decision granted a staged initial evaluation of 10 percent for service-connected residuals of a nasal fracture, from June 22, 2009.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues of entitlement to a compensable initial evaluation prior to June 22, 2009, and a staged initial evaluation in excess of 10 percent from June 22, 2009, for residuals of a nasal fracture, remain before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received by VA in November 2010, the appellant requested a hearing before a Veterans Law Judge.  The appellant did not specify whether he wanted to appear at a hearing before a Veterans Law Judge sitting in Washington, D.C., at the RO, or via video conference.  In January 2011, the Board sent the appellant a letter requesting clarification of the type of Board hearing requested.  In a response dated in February 2011 and received by the Board in March 2011, the appellant indicated that he would like to appear at a hearing before a Veterans Law Judge of the Board via video conference at the RO in St. Louis, Missouri.  Consequently, the appellant must be provided the opportunity to testify at a hearing before a Veterans Law Judge.  38 C.F.R. § 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

1. The appellant should be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  The appellant and his representative should be notified by letter of the date, time and place of such hearing.  A copy of the letter should be placed in the record.

2. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


